             18-04801-NPO Dkt 6 Filed 12/17/18 Entered 12/17/18 14:56:54 Page 1 of 1

dn012−matrix_ssn_due (Rev.5/16)




                                  UNITED STATES BANKRUPTCY COURT
                                      Southern District of Mississippi
                                             Case No.: 18−04801−NPO
                                                   Chapter: 11

In re:

    VC Baton Rouge, LA, LLC
    599 Highland Colony Parkway
    Suite 120
    Ridgeland, MS 39157



To: Debtor and his attorney, if any:

                                                 Notice of Deficiency


In order for this case to be administered, it is necessary that the item(s) described below be filed immediately.


         Mailing Matrix (List containing the name and address of each entity included or to be included on Schedules
         D, E/F, G, and H). See Fed. R. Bankr. P. 1007(a).

         Statement About Your Social Security Numbers (Official Form 121). See Fed. R. Bankr. P. 1007(f).


In the event the missing document(s) is not filed on or before December 18, 2018, the case may be dismissed without
further notice or hearing.



Dated: December 17, 2018                                    Danny L. Miller, Clerk of Court
                                                            501 East Court Street, Suite 2.300
                                                            P.O. Box 2448
                                                            Jackson, MS 39225−2448
                                                            601−608−4600
